
	
		I
		111th CONGRESS
		1st Session
		H. R. 4410
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2009
			Mr. Peterson (for
			 himself and Mr. Conaway) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 31, United States Code, to require that a
		  vacancy in the position of Comptroller General be filled only by an individual
		  who is a licensed certified public accountant and who meets other qualification
		  requirements.
	
	
		1.Requirement for Comptroller
			 General to be certified public accountant and have certain other
			 qualificationsSection 703 of
			 title 31, United States Code, is amended by inserting at the end of subsection
			 (a) the following new paragraph:
			
				(4)An individual shall be eligible to be
				recommended under paragraph (3) to fill a vacancy in the office of Comptroller
				General if the individual—
					(A)is licensed or
				certified as a certified public accountant in a State, the District of
				Columbia, or a territory of the United States;
					(B)has significant
				management experience, including experience in Government service;
					(C)has significant
				Government auditing and accounting experience;
					(D)has a
				post-graduate degree;
					(E)has a professional
				accreditation issued by a professional association; and
					(F)has such other
				qualifications as the commission described in paragraph (2) may establish.
					.
		
